DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants amendments filed 3/24/22 and 6/13/22. Claims 1. 15-25, 41, 42, 51, 64-68 and 157-156 are pending and examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 3/24/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejection Withdrawn
4. The rejection of claims 1, 15-25, 41, 42, 51, and 64-68 under 35 U.S.C. § 103, as allegedly being unpatentable over Clinical Trial NCT02776735, in view of Turnier et al. (2016, Expert Opinion on Biological Therapy) and Radin et al. (U.S. Patent No. 8,080,248; Assigned to Regeneron) is withdrawn because of Applicants persuasive arguments and amendments.
Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: The closest prior art of Turnier et al., (2016, of record) describes intravenously administering Tocilizumab antibody to treat juvenile idiopathic arthritis. The dosage disclosed include 8mg/kg-10mg/kg. These doses are not obvious over the instant dosage of about 2mg/kg to about 4mg/kg administered subcutaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	6.Claims 1. 15-25, 41, 42, 51, 64-68 and 157-156 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645              

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645